DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A.
With respect to claim 1, Kurz US 7,401,561 B1 discloses a seed-distribution system (Figure 1) applied to a planting machine (Figure 1), the seed-distribution system (Figure 1) comprising:
machine elements (unnumbered; lower portion of Figure 1) that touch the soil; 
a row unit chassis 16,28 connected via 34,36 to the machine elements (unnumbered; lower portion of Figure 1) that touch the soil and that provides support to a seed meter 
a seed tube (unnumbered; protruding below disc opener, unnumbered, in the lower portion of Figure 1) positioned to conduct seeds from the internal compartment (unnumbered; middle portion of Figure 1) of the seed meter (unnumbered; middle portion of Figure 1) toward the soil.
Regarding claim 2, the machine elements (unnumbered; lower portion of Figure 1) that touch the soil comprise a depth-limiting wheel (unnumbered; lower portion of Figure 1 just above the disc opener, unnumbered).
As to claim 4, a damper system 46,48 is positioned between the row unit chassis 16,28 and the seed meter (unnumbered; middle portion of Figure 1).
Regarding claim 5, the damper system 46,48 comprises at least one component selected from the group consisting of a hydraulic piston 46 and a spring 48, an elastomer pad, a cushion pad, or an electromagnetic absorber.
The claims distinguishes over Kurz US 7,401,561 B1 in requiring (1) the seed tube to have a plurality of vertical grooves along a length of the seed tube and across an internal surface of one sidewall of the seed tube (as required in claim 1); (2) the seed tube to have a rectangular cross-section (as required in claim 7); and (3) the plurality of grooves in the seed tube to be in a front sidewall of the seed tube (as required in claim 8).
GB 1 461 576 A disclose a seed tube (Figure 3) having (1) a plurality of vertical grooves (vicinity of 1,2) along a length of the tube (Figure 3) and across an internal surface (unnumbered) of one sidewall (unnumbered) of the seed tube (Figure 3) (as required in claim 1); (2) ); (2) the seed tube (Figure 3) having a rectangular cross-section (Figure 3) (as required in 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the plurality of vertical grooves and associated structure set forth supra as disclosed in GB 1 461 576 A in the seed tube of Kurz US 7,401,561 B1 for greater versatility in use and operation and for greater seed placement accuracy.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Sauder et al. US 7,549,383 B2.
Kurz US 7,401,561 B1 discloses machine elements (unnumbered; lower portion of Figure 1) that touch the soil that comprise a disc cutter (unnumbered; lower portion of Figure 1) for forming a furrow in the soil.
Claim 3 distinguishes over Kurz US 7,401,561 B1 in requiring the disc cutter to comprise disc cutters.
Sauder et al. US 7,549,383 B2 disclose disc cutters 32 (see the disclosure in column 2, lines 52 and 53; see the disclosure in Figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized disc cutters as disclosed in Sauder et al. US 7,549,383 B2 as the disc cutter in Kurz US 7,401,561 B1 for greater furrow forming and for greater versatility in use and operation.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Lastinger US 4,545,511.
Kurz US 7,401,561 B1 discloses the seed-distribution system as set forth supra.
Claim 6 distinguishes over Kurz US 7,401,561 B1 in requiring the seed meter to comprise a ring with grooves.
Lastinger US 4,545,511 discloses a seed meter 48 (see the disclosure in column 7, lines 28 and 29; see particularly Figures 2 and 3) comprising a ring 58 (Figure 3) with grooves 62 (see the disclosure in column 7, line 50; see also Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra as disclosed in Lastinger US 4,545,511 in the system of Kurz US 7,401,561 B1 for greater damping and for greater versatility in use and operation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Wisor et al. US 5,325,800.
Kurz US 7,401,561 B1 discloses the seed-distribution system as set forth supra, including a seed meter (unnumbered; middle portion of Figure 1) comprising an internal compartment (unnumbered; middle portion of Figure 1); and a seed tube (unnumbered; protruding below disc opener, unnumbered, in the lower portion of Figure 1) positioned to conduct seeds from the internal compartment (unnumbered; middle portion of Figure 1) of the seed meter (unnumbered; middle portion of Figure 1) toward the soil.

Wisor et al. US 5,325,800 discloses a seed meter 40 comprising a seed meter disc 44 for metering seeds within an internal compartment, wherein a seed tube 56 is configured to conduct the seeds from the seed meter disc 44 toward the soil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra as disclosed in Wisor et al. US 5,325,800  in the system of Kurz US 7,401,561 B1 for greater damping and for greater versatility in use and operation. 

Reasoning for No Double Patenting Rejection
No double patenting rejection has been made between the instant application 16/351,149 and parent application 15/311,634 since the instant application 16/351,149 is a divisional of parent application 15/311,634 and since the claims of the instant application 16/351,149  correspond to claims restricted out in parent application 15/311,634.
No double patenting rejection has been made between the instant application 16/351,149 and related application 16/351,229 since both the instant application 16/351,149 and related application 16/351,229 are divisionals of parent application 15/311,634 and since the claims of related application 16/351,229 correspond to claims restricted out in parent application 15/311,634.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Austin US 78,564, Osterwald et al. US 4,698,896 and Eberhart US 3,951,175 disclose various tubes with vertical grooves in cross-section.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 2, 2021